Citation Nr: 0526432	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  05-19 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

What evaluation is warranted for bilateral hearing loss from 
January 16, 2003?


REPRESENTATION

Appellant represented by:	Mary Ann Royle, esq.


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, that granted entitlement to service 
connection for hearing loss.  The veteran disagrees with the 
disability rating assigned.

In August 2005, the Board granted the veteran's motion to 
advance this case on the docket due to his advanced age.  38 
C.F.R. § 20.900(c)(2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In his June 2005 substantive appeal, and in an attached 
document, the veteran stated that he desired to appear at a 
travel board hearing before a Veterans Law Judge if a such 
hearing was "necessary."  The veteran should understand, 
however, that from the Board's perspective a formal hearing 
is never "necessary."  The right to request a hearing 
belongs to the veteran, and he may request an opportunity to 
present pertinent testimony at such a proceeding if he 
believes that a hearing is necessary.  Accordingly, in light 
of this fact, and the ambiguity of the appellant's request, 
this case is remanded for clarification.  If the veteran 
definitively expresses a desire for a hearing before a 
traveling judge from the Board one should be scheduled.

Accordingly, the case is remanded to the RO for the following 
action:

The appellant should contacted and 
requested to state definitively whether 
he does or does not want to appear before 
a hearing held at the RO by a Veterans 
Law Judge.  If the veteran desires to 
appear, the procedures set forth in 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.704 (2004) should be followed.

Thereafter, the claim should be returned to the Board for 
appellate review in accordance with the usual procedures.  No 
action is required of the appellant until he receives further 
notice.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

